USCA11 Case: 22-10497    Document: 22-1      Date Filed: 12/21/2022    Page: 1 of 10




                                                    [DO NOT PUBLISH]
                                    In the
                 United States Court of Appeals
                         For the Eleventh Circuit

                           ____________________

                                 No. 22-10497
                           Non-Argument Calendar
                           ____________________

        LYDIA GLOVER,
                                                       Plaintiff-Appellant,
        versus
        COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,


                                                     Defendant-Appellee.


                           ____________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                     D.C. Docket No. 4:20-cv-01622-GMB
                           ____________________
USCA11 Case: 22-10497      Document: 22-1      Date Filed: 12/21/2022     Page: 2 of 10




        2                      Opinion of the Court                 22-10497


        Before LAGOA, BRASHER, and HULL, Circuit Judges.
        PER CURIAM:
               Lydia Glover appeals the district court’s order affirming the
        Social Security Administration (“SSA”) Commissioner’s denial of
        her application for disability insurance benefits (“DIB”). The only
        issue on appeal is whether the ALJ applied the right legal standard
        in evaluating two medical opinions. After careful review, we
        affirm.
                              I.     BACKGROUND
               On September 11, 2017, Glover applied for DIB. Glover
        alleged that since July 17, 2017, she was disabled due to a total left
        knee replacement, high blood pressure, diabetes, seizures, arthritis,
        and carpal tunnel syndrome. The SSA denied her claim.
               On March 15, 2018, Glover requested a hearing before an
        administrative law judge (“ALJ”). Before the hearing, Glover
        submitted medical records from multiple medical sources,
        including an orthopedic clinic, a surgery center, a neurology
        center, and various treating physicians.           This evidence
        demonstrated that she sought treatment for, inter alia, left knee
        pain, seizures, depression, and anxiety over the years. Also in the
        record was an opinion from a state agency physician who had
        reviewed Glover’s medical records. As relevant to this appeal,
        Glover submitted a physical capacities form from one of her
USCA11 Case: 22-10497       Document: 22-1        Date Filed: 12/21/2022      Page: 3 of 10




        22-10497                 Opinion of the Court                            3

        treating physicians, Dr. Xavier Smith, and a mental health source
        statement from her treating psychiatrist, Dr. Huma Khusro.
                On August 22, 2019, the ALJ held a hearing. At the hearing,
        Glover, who was represented by an attorney, testified about, inter
        alia, her prior work experience, her medical history, and the effect
        of her impairment on her abilities. A vocational expert also
        testified.
               On November 15, 2019, after considering the evidence in the
        record, the ALJ found Glover “not disabled.” 1 The ALJ reviewed
        the evidence and determined that Glover had two severe
        impairments—status-post left knee replacement and epilepsy—and
        multiple non-serve impairments, such as depression. The ALJ
        found Glover retained the residual functional capacity to perform
        “light work,” with certain restrictions, such as climbing, stooping,
        kneeling, crouching, crawling, and balancing.
              In doing so, the ALJ found Dr. Smith’s opinion as to Glover’s
        physical capacities to be “less persuasive” because his opinion was
        inconsistent with his conversative treatment (medication and
        physical therapy). Similarly, the ALJ found Dr. Khusro’s opinion
        as to Glover’s mental limitations “less persuasive” because her
        opinion was inconsistent with her own treatment notes and other
        record evidence, reflecting (1) her conservative treatment, (2) the
        moderate nature of Glover’s depression, and (3) Glover’s

        1To qualify for DIB, a claimant must be disabled. 42 U.S.C. § 423(a)(1)(E);
        Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005).
USCA11 Case: 22-10497        Document: 22-1    Date Filed: 12/21/2022      Page: 4 of 10




        4                       Opinion of the Court                 22-10497

        improvements in how she felt, slept, and did things around the
        house.
               Lastly, based on testimony from a vocational expert, the ALJ
        determined that Glover could perform her past relevant work as a
        parts inspector.
              Glover appealed the ALJ’s decision to the Appeals Council,
        which denied her request for review on September 22, 2020.
               Glover sought review of the Commissioner’s final decision
        in the district court, where she was represented by an attorney.
        The parties consented to have a magistrate judge decide the case
        pursuant to 28 U.S.C. § 636. On January 26, 2022, the magistrate
        judge affirmed the Commissioner’s decision.
               Glover filed a motion for a “new trial” under Federal Rule
        of Civil Procedure 59. The magistrate judge (1) construed Glover’s
        motion as a motion to alter or amend the January 2022 judgment,
        (2) concluded that Glover was merely restating old arguments, and
        (3) denied Glover’s motion.
              Glover timely appealed. In her notice of appeal, Glover
        designated only the January 2022 judgment, not the denial of her
        Rule 59 motion.
                       II.      STANDARD OF REVIEW
                Our review in a social security case is the same as that of the
        district court. Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir.
        1990). We review de novo the legal principles on which the ALJ’s
USCA11 Case: 22-10497     Document: 22-1      Date Filed: 12/21/2022    Page: 5 of 10




        22-10497               Opinion of the Court                       5

        decision was based. Simon v. Comm’r, Soc. Sec. Admin., 7 F.4th
        1094, 1103 (11th Cir. 2021). But “[w]e may not decide the facts
        anew, reweigh the evidence, or substitute our judgment for that of
        the [Commissioner].” Bloodsworth v. Heckler, 703 F.2d 1233, 1239
        (11th Cir. 1983). Rather, we must defer to the Commissioner’s
        decision if it is supported by substantial evidence. Id.
                            III.      DISCUSSION
               In her counseled brief, Glover primarily argues the ALJ
        improperly declined to apply the treating physician rule to Drs.
        Smith and Khusro’s medical opinions. In conclusory fashion,
        Glover also contends that the ALJ’s finding that she could perform
        her past relevant work is not supported by substantial evidence and
        is not in accordance with proper legal standards and that the
        magistrate judge wrongly denied her Rule 59 motion.
               We address the first issue, but, as explained below, we
        decline to address the other two issues because they are not
        adequately briefed and are thus deemed abandoned.
        A.    Treating Physician Rule
              Before the ALJ, Glover presented evidence from her treating
        physician, Dr. Smith, and her treating psychiatrist, Dr. Khusro.
        The ALJ declined to apply the treating physician rule to the medical
        opinions of Drs. Smith and Khusro. We readily conclude the ALJ
        properly declined to apply the treating physician rule in this case.
              The “treating physician rule . . . was originally developed by
        Courts of Appeals as a means to control disability determinations
USCA11 Case: 22-10497      Document: 22-1     Date Filed: 12/21/2022     Page: 6 of 10




        6                      Opinion of the Court                22-10497

        by [ALJs] under the Social Security Act.” Black & Decker Disability
        Plan v. Nord, 538 U.S. 822, 829, 123 S. Ct. 1965, 1969 (2003)
        (citation omitted); see, e.g., Broughton v. Heckler, 776 F.2d 960,
        961–62 (11th Cir. 1985). The rule instructed ALJs to defer to the
        medical opinions of a social security claimant’s treating physicians.
        Under that rule, an ALJ must give a treating physician’s opinion
        substantial or considerable weight or articulate good cause for not
        doing so. See, e.g., Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176,
        1179 (11th Cir. 2011).
               In 1991, the SSA promulgated a regulation that adopted the
        court-made treating physician rule. Nord, 538 U.S. at 829, 123
        S. Ct. at 1969; see 56 Fed. Reg. 36932, 36961 (Aug. 1, 1991). The
        regulation required ALJs to “[g]enerally . . . give more weight” to
        the opinions of treating physicians unless there was good cause not
        to do so.        20 C.F.R. § 404.1527(d)(2) (1992); 20 C.F.R.
        § 404.1527(c)(2).
                However, in 2017, the SSA eliminated the treating physician
        rule. 82 Fed. Reg. 5844, 5867–68 (Jan. 18, 2017); see also Harner v.
        Soc. Sec. Admin., Comm’r, 38 F.4th 892, 894 (11th Cir. 2022)
        (“[T]he new regulation validly abrogated the treating-physician
        rule.”). Under the new regulation, ALJs are to give no “defer[ence]
        or any specific evidentiary weight, including controlling weight,”
        to a treating physician’s opinion. 20 C.F.R. § 404.1520c(a). Instead,
        ALJs must weigh medical opinions based on their persuasiveness.
        Id.
USCA11 Case: 22-10497        Document: 22-1       Date Filed: 12/21/2022       Page: 7 of 10




        22-10497                 Opinion of the Court                             7

                 Today, the applicability of the treating physician rule
        depends on when the claimant filed his or her application. Claims
        filed before March 27, 2017 (the date in which the new regulation
        took effect) are still subject to the old regulation and thus the
        treating physician rule. Id. § 404.1527; Schink v. Comm’r of Soc.
        Sec., 935 F.3d 1245, 1259 n.4 (11th Cir. 2019). But “claims
        filed . . . on or after March 27, 2017” are subject to the new
        regulation, which, as explained above, does not provide for the
        treating physician rule. See 20 C.F.R. § 404.1520c.
              Glover applied for DIB on September 11, 2017. Because
        Glover filed her application after March 27, 2017, her claim is
        governed by the new regulation.
               Glover contends this Court’s precedent applying the
        treating physician rule remains good law and is controlling despite
        the Commissioner’s later-promulgated regulations.             That
        argument is foreclosed by our decision in Harner, which was issued
        after briefs were filed in this case. In Harner, we concluded that
        the Commissioner’s promulgation of the new regulation in
        § 404.1520c abrogated this Court’s earlier precedent establishing
        and applying the treating physician rule. 38 F.4th at 896. 2



        2Glover’s reliance on Simon is misplaced. In Simon, this Court applied 20
        C.F.R. § 404.1527(c)(2)’s treating physician rule because the claimant’s
        application was filed in March 2015. Simon, 7 F.4th at 1104 & n.4. We
        explicitly declined to address in Simon “how the new regulation bears on our
        precedents requiring an ALJ to give substantial and considerable weight to a
USCA11 Case: 22-10497         Document: 22-1        Date Filed: 12/21/2022        Page: 8 of 10




        8                         Opinion of the Court                      22-10497

               We conclude the ALJ applied the proper legal standard by
        evaluating the persuasiveness of the medical opinions of Glover’s
        treating physician and psychiatrist rather than treating those
        opinions as controlling under the treating physician rule. See id. at
        898 (“[B]ecause [§] 404.1520 forbids [ALJs] from deferring or giving
        any specific evidentiary weight, including controlling weight, to
        any medical opinions, the [ALJ] did not err by declining to give
        more weight to the medical opinions of Harner’s treating
        physicians.” (cleaned up)).
               On appeal, Glover focuses only on the ALJ’s failure to apply
        the treating physician rule. She raises no substantive challenge to
        the ALJ’s assessment about the persuasiveness of the medical
        opinions of her treating physician and psychiatrist under the new
        regulation. As a result, whether the ALJ’s evaluation complied
        with the new regulation is not an issue before this Court and need
        not be addressed. Access Now, Inc. v. Sw. Airlines, 385 F.3d 1324,
        1330 (11th Cir. 2004) (“[A] legal claim or argument that has not
        been briefed before the court is deemed abandoned and its merits
        will not be addressed.”). 3


        treating physician’s opinions absent good cause to do otherwise.” Id. at 1104
        n.4. Harner has now resolved that issue.
        3 Glover briefly argues that the magistrate judge improperly affirmed the ALJ’s

        decision as to Drs. Smith and Khusro’s opinions using a post hoc
        rationalization that the doctors’ opinions were on one page, fill-in-the-blank
        forms. It is well-established that an ALJ cannot reject a medical opinion
        because it is not in a particular format. Schink, 935 F.3d at 1261. Here, the
        magistrate judge, not the ALJ, noted the format of Drs. Smith and Khusro’s
USCA11 Case: 22-10497        Document: 22-1         Date Filed: 12/21/2022        Page: 9 of 10




        22-10497                  Opinion of the Court                               9

        B.     Abandoned Issues
                Glover abandoned her argument that the ALJ’s finding that
        she could perform her past relevant work was unsupported by
        substantial evidence and was not in accordance with proper legal
        standards. Glover’s counseled appellate brief raised this contention
        in a perfunctory manner, without advancing any specific
        arguments about how the ALJ failed to support its opinion with
        substantial evidence. Glover merely cites a few cases without
        explaining how those decisions apply to her case. See Harner, 38
        F.4th at 898–99 (concluding that the claimant “forfeited any
        challenge” to aspects of the ALJ’s decision mentioned in her brief
        when the claimant’s counseled brief “consist[ed] only of block
        quotations from and cursory mentions of various decisions of this
        and other courts” without reference to the facts of claimant’s case
        and without “any meaningful explanation” about how the cited
        decisions applied to her claim). Therefore, we decline to address
        this issue.




        opinions. This Court’s review focuses only on whether the agency decision is
        supported by substantial evidence. See Crawford v. Comm’r of Soc. Sec., 363
        F.3d 1155, 1158 (11th Cir. 2004) (“We review the Commissioner’s decision to
        determine if it is supported by substantial evidence and based on proper legal
        standards.” (quoting Lewis v. Callahan, 125 F.3d 1436, 1439 (11th Cir. 1997))).
        Because our review of the proceedings before the magistrate judge/district
        court is de novo, we need not address the magistrate judge’s reasoning.
USCA11 Case: 22-10497       Document: 22-1         Date Filed: 12/21/2022        Page: 10 of 10




        10                        Opinion of the Court                     22-10497

               Similarly, Glover abandoned her challenge to the magistrate
        judge’s denial of her Rule 59 motion. Her counseled brief devoted
        three sentences to this issue and set forth no argument or legal
        authority. See Sapuppo v. Allstate Floridian Ins., Co., 739 F.3d 678,
        681 (11th Cir. 2014) (explaining that an appellant forfeits an issue
        when she “raises it in a perfunctory manner without supporting
        arguments and authority”). Accordingly, we do not address this
        issue either. 4
               AFFIRMED.




        4 As noted above, Glover’s notice of appeal designated only the January 2022
        judgment, not the denial of her Rule 59 motion. However, because Glover
        abandoned any issue with respect to the district court’s denial of her Rule 59
        motion, we need not address whether her notice of appeal should be con-
        strued to include that ruling.